DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
 	Claims 1-10 are objected to because of the following informalities:  
 	(1) Claim 1 recites “Method of welding” at line 1 should be changed to “A method of welding”.  
 	(2) Claim 1 recites “two metallic materials or” at line 1 should be changed to “two metallic materials or”.
 	(3) Claim 1 recites “a/” at line 3 should be changed to “step a”.
 	(4) Claim 1 recites “b/” at line 6 should be changed to “step b”
 	(5) Claim 2-8 recite “Method” at line 1 should be changed to “The method”
 	(6) Claim 7 recites “step c/is” at line 2 should be changed to “step c is”.
 	(7) Claim 8 recites “according to Claim 6 with the inerting gas” should be changed to “according to Claim 6, with the inerting gas”.
  	Appropriate correction is required.



Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “fitting a solid plate, transparent at the emission wavelength of a laser beam” at line 3. It is unclear if the solid plate only transparent at emission wavelength of a laser or not. Claims 2-10 are rejected because they are depend on claim 1. As best understood, examiner interpreted that “fitting a solid transparent plate at the emission wavelength of a laser beam”.
 	Claim 1 recites “said laser” at line 4.  There is insufficient antecedent basis regarding this limitation. Claims 2-10 are rejected because they are depend on claim 1.
 	Claim 1 recites “the transparent plate” at line 6. There is insufficient antecedent basis regarding this limitation. Claims 2-10 are rejected because they are depend on claim 1.
 	Claim 2 recites “step a1/” at line 1. It is unclear if step a1/ is a new step or step a/? In addition, there is no step a1/. 
 	Claim 2 recites “preferably argon and/or nitrogen” at line 3. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  

 	Claim 4 recites “the laser beam substantially perpendicular to the contact zone(s)” at lines 1-2. The term “substantially perpendicular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “substantially perpendicular”, therefore applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable. 
 	Claim 5 recites “the transparent plate” at lines 1-2. There is insufficient antecedent basis regarding this claim limitation.
 	Claim 5 recites “optionally doped (ytterbium-doped scandium oxide)” at line 3. The phrase “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.    
 	Claim 6 recites “step a2/” at line 2. It is unclear what step refers to step a2/?  Currently, there is no step a2/. 

 	Claim 6 recites “two metal plates” at line 3. There is insufficient antecedent basis regarding this claim limitation.
 	Claim 6 recites “two metal plates” at lines 2-3. There is insufficient antecedent basis regarding this claim limitation.
 	Claim 8 recites “the inerting gas” at line 1. It is unclear what is the inerting gas refer to? There is insufficient antecedent basis regarding this claim limitation. 
 	Claim 8 recites “the channels” at line 2. There is insufficient antecedent basis regarding this claim limitation.
 	Claim 8 recites “the contact zones” at line 2. This limitation is conflict with claim 1 because claim 1 can be one or more contact zone (i.e., claim 1 recites contact zone(s)). For examining purpose, examiner interpreted that the above claim limitation to “the contact zone(s)”
 	Claim 9 recites “Use of the method according to claim 6” at line 1. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In this case, claim 9 merely recites a use without any active, positive steps delimiting how this use is actually practiced. In addition, "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.
 	Claim 10 recites “Use of the method according to claim 1” at line 1. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In this case, claim 10 merely recites a use without any active, positive steps delimiting how this use is actually practiced. In addition, "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.


Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

the claimed invention is directed to non-statutory subject matter.  The claims 9-10 do not fall within at least one of the four categories of patent eligible subject matter because "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1, 3-4, 6-7 and 9-10 are rejected under 35 U.S.C. 102 a1 as being anticipated by Nakamae Kawamoto et al. (US 2003/0098295).
Regarding claim 1, Kawamoto et al. discloses “method of welding between two metallic materials” (9 including 9a and 9b and para.0027, i.e., reference numeral 9 shows generally a worked material (workpiece) … the worked material may be a metal) or of sintering of powder(s) (P), comprising the following steps:
 	 a/ “fitting a solid plate, transparent at the emission wavelength(s) of a laser beam (F), between said laser (L) and at least one contact zone between the metallic materials to be welded” (fig.1 shows a laser beam 3 pass through the transparent plate 8 between said laser 2 and at least one contact zone 10 between the metallic materials 9a and 9b) or at least one sintering zone of the powder(s); 
 	b/ “emission of the laser beam, through the transparent plate, to perform welding of the materials in the contact zone(s)” (fig.1 shows a laser beam 3 pass through the transparent plate 8 to perform welding of the materials 9a and 9b in the contact zone 10) or sintering of powder(s) in the sintering zone(s).
 	Regarding claim 3, Kawamoto et al. discloses “step b/ is carried out with the laser beam substantially perpendicular to the transparent plate” (the laser beam 3 substantially perpendicular to the transparent plate 8).
 	Regarding claim 4, Kawamoto et al. discloses “step b/ is carried out with the laser beam substantially perpendicular to the contact zone(s) to be welded” (the laser beam 3a which is part of laser beam 3 is substantially perpendicular to the contact zone(s) 10 to be welded) or to the sintering zone(s).
 	Regarding claim 6, Kawamoto et al. discloses before step b/, and “if applicable before step al/, a step a2/ of exerting pressure on the two metal plates to apply them against one another in the contact zone(s) to be welded” (this is a contingent limitation, i.e., The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04, section II. In this case, Kawamoto et al. does not require exerting pressure exert on the two plates so that this step is not require to perform).
 	Regarding claim 7, Kawamoto et al. discloses “the application pressure according to step c/is exerted by the transparent plate directly in contact with one of the two metal plates to be welded” (as explained in claim 6 above, the step of exerting pressure is a contingent limitation. The step of claim 7 depend on the step of claim 6 so that this step is not require to perform).
 	Regarding claim 9, Kawamoto et al. discloses “Use of the method according to Claim 6 for making bipolar plates intended for fuel cells, in particular for proton exchange membrane fuel cells” (Examiner noted that attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Currently claim 9 contains limitations without any active, positive steps delimiting how this use is actually practiced and is considered as indefinite. It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a particular structure. In addition, "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.).
 	Regarding claim 10, Kawamoto et al. discloses “Use of the method according to Claim 1 for making sintered coatings on plates” (Examiner noted that attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Currently claim 10 contains limitations without any active, positive steps delimiting how this use is actually practiced and is considered as indefinite. It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a particular structure. In addition, "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 2003/0098295) in view of Nakamae (US 2010/0270275).
 	Regarding claim 2, Kawamoto et al. discloses all the features of claim limitations as set forth above except for before step b/, a step al/ of inerting of the contact zone(s) or of the sintering zone(s), inerting being carried out by means of a neutral gas, preferably argon and/or nitrogen.
 	Nakamae teaches “before step b/, a step al/ of inerting of the contact zone(s) or of the sintering zone(s), inerting being carried out by means of a neutral gas, preferably para.0026, i.e., s shown in FIG. 3A, the core 11 and the electrode 21 that are in contact with each other (FIG. 1) are placed within a container 100, and the nitrogen gas (or oxygen gas) is injected into this container 100. In addition, by radiating the laser beam while rolling the core 11 on the electrode 21. Para.0029, i.e., the laser beam is preferably radiated under a nitrogen atmosphere. This suggest that the workpieces are placed in the nitrogen gas filled container then radiating the laser beam to the workpiece). Kawamoto et al. teaches a laser processing for workpieces. Nakamae teaches a laser processing for workpieces. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawamoto et al. with Nakamae, by incorporate the Nakamae’s housing and inert gas device supply to the housing, or the purpose of inhibiting the oxidation of the workpieces. 
 	

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 2003/0098295) in view of Seita (US 2008/0093348)
 	Regarding claim 5, Kawamoto et al. discloses all the features of claim limitation as set forth above except for the material used for the transparent plate employed.
 	Kawamoto et al. is silent regarding the material used for the transparent plate is selected from the following materials: glass, polymer, transparent ceramic optionally doped (ytterbium-doped scandium oxide) to limit the absorption. 
 	Seita teaches “the material used for the transparent plate employed is selected from the following materials: glass” (para.0046, i.e., glass lenses), polymer, transparent ceramic optionally doped (ytterbium-doped scandium oxide) to limit the absorption. 
. 



 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 2003/0098295) in view of Strobel et al. (US 2006/0054664)
 	Regarding claim 8, modified Kawamoto et al. discloses all the features of claim limitations as set forth above except for the inerting gas circulating in the channels delimited by the contact zone(s) between metal plates.
 	Strobel et al. teaches “gas circulating in the channels” (9) delimited by the contact zone(s) between metal plates” (the channel 9 is delimited by the contact zone 7 between metal plates 2a and 2b. Para.0053 at lines 14-23, i.e., by way of welding in the region of the active field directed in a targeted manner, the flow of media may be controlled by the welding. This means than not only the gaseous media may be led on the outer side of the bipolar plate in regulated but also coolant flowing within the cavity the bipolar plate). Kawamoto et al. teaches a laser processing for workpieces. Strobel et al. teaches a laser processing for workpieces. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawamoto et al. with Strobel et al., by first replacing Kawamoto et al.’s workpieces according to Strobel et al. and then add Strbel et al.’s .


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  De Souza (US 2017/0028515).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JIMMY CHOU/Primary Examiner, Art Unit 3761